            Case 1:20-cr-10161-ADB Document 17 Filed 10/06/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
                                                           Criminal No. 20-cr-10161-ADB
       vs.

SERGIO GARCIA,
                       Defendant.

                                    INITIAL STATUS REPORT

       The defendant is charged with conspiracy to distribute and to possess with intent to

distribute 400 grams or more of fentanyl, possession with intent to distribute 400 grams or more

of fentanyl; and aiding and abetting. Pursuant to Local Rule 116.5(a), the government submits

the following status report:

       1.       Automatic discovery and discovery requests.

       The government provided discovery on October 6, 2020. The government has further

discovery to provide, which is too voluminous to transmit via internet. The government requests

another two weeks to provide additional discovery, which requires counsel and support staff to

utilize duplication equipment in the office. Counsel needs time to meet with the defendant to

review discovery and respond to any further requests he may have.

       2.       Timing of additional discovery.

       The government continues to investigate, and if additional reports or information are

received, will be provided promptly.

       3.       Timing of additional discovery requests.

       It is too soon to determine if additional discovery requests will be made.

       4.       Protective orders.

       The government does not anticipate requesting a protective order at this time.



                                                1
             Case 1:20-cr-10161-ADB Document 17 Filed 10/06/20 Page 2 of 3




        5.       Pretrial motions.

        The defendant has not filed any pretrial motions under Fed. R. Crim. P. 12(b). It is too

soon for the defendant to determine whether any pretrial motions will be filed.

        6.       Timing of expert disclosures.

        The Court has not yet established a date for expert witness disclosures. The government

submits that drug experts will be the expert witnesses likely to be called by the government.

Accordingly, the government submits that expert disclosures 30 days before trial should be

sufficient.

        7.       Defenses of insanity, public authority or alibi.

        The defendant will inform the government if any of these defenses are anticipated.

        8.       Periods of excludable delay.

        The defendant was arraigned on September 1, 2020, and the court scheduled the first

status conference for October 8, 2020. The Court entered an order of excludable delay between

August 27, 2020 and the first status conference. Doc. 16. Therefore, zero days of non-excludable

time will have accrued and 70 days will remain under the Act in which the case must be tried.

        9.       Status of plea discussions and estimated length of trial.

        No plea discussions have taken place to date. Estimated trial time is one week.

                                                 /

                                                 /

                                                 /

                                                 /

                                                 /



                                                 2
          Case 1:20-cr-10161-ADB Document 17 Filed 10/06/20 Page 3 of 3



       10.     Timing of further conferences.

       The parties believe a further status conference could be scheduled in 60 days. The parties

anticipate they will have a better sense of direction in this case by that time. The parties

respectfully request that the status conference scheduled for October 8, 2020 be cancelled.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                      By: /s/ Philip C. Cheng
                                                      Philip C. Cheng
                                                      Assistant U.S. Attorney
                                                      (617) 748-3101


                                       Certificate of Service

       I hereby certify that I served the foregoing document by ECF on October 6, 2020 to
counsel of record.

                                                      /s/ Philip C. Cheng
                                                      Philip C. Cheng
                                                      Assistant U.S. Attorney




                                                  3
